Citation Nr: 1219035	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-20 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for prostatitis, effective prior to October 19, 2005.

4.  Entitlement to a rating in excess of 40 percent for prostatitis, effective October 19, 2005 through January 21, 2009.

5.  Entitlement to a rating in excess of 60 percent for prostatitis, effective January 22, 2009.  

6.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1972.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2007 and September 2009.  Each time, it was remanded for further development.  Following the requested development, the VA Remand and Rating Development Team at the St. Petersburg RO raised the Veteran's rating for prostatitis from 10 percent to 40 percent, effective prior to October 19, 2005 and from 40 percent to 60 percent, effective January 22, 2009.  The VA Remand and Rating Development Team confirmed and continued the 40 percent rating for degenerative disc disease of the lumbar spine, as well as the 20 percent for radiculopathy of the left lower extremity.  The VA Remand and Rating Development Team also denied the Veteran's claim of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In June 2006, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that still additional development is warranted with respect to the issue of entitlement to an increased rating for a TDIU.  Accordingly, that issue is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is manifested, primarily by complaints of pain and stiffness, tenderness to palpation, periodic muscle spasms, flexion to at least 15 degrees, and a combined range of lumbar spine motion of at least 55 degrees.

2.  The Veteran's radiculopathy of the left lower extremity is productive of no more than moderate incomplete paralysis of the sciatic nerve.

3.  Prior to October 19, 2005, the Veteran's prostatitis was manifested primarily by complaints of urgency, hesitancy, burning on urination, normal albumin readings, diastolic reading below 100, urination no more than four times a day and twice at night, and mild to moderate urinary retention.  

4.  For the period from October 19, 2005 through January 21, 2009, the Veteran's prostatitis was manifested primarily by complaints of urgency, frequency, voiding in small volumes, and burning on urination, as well as nocturia times five, bed wetting requiring the use of protective pads at night, normal albumin readings, and diastolic readings below 120.  

5.  For the period from January 22, 2009 the present, the Veteran's prostatitis has been manifested primarily by nocturia times five; the use of an appliance in association with his prostatitis; normal laboratory readings for albumin, creatinine, and BUN; and no effect on his usual occupation or daily activities.  



CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).  

2.  The criteria have not been met for a rating in excess of 20 percent for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

3.  Prior to October 19, 2005, the criteria were not met for a rating in excess of 10 percent for prostatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 4.115b, Diagnostic Code 7527 (2011).  

4.  For the period from October 19, 2005 through January 21, 2009, the criteria were not met for a rating in excess of 40 percent for prostatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 4.115b, Diagnostic Code 7527 (2011).  .

5.  For the period from January 22, 2009 through the present, the criteria were not met for a rating in excess of 60 percent for prostatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 4.115b, Diagnostic Code 7527 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and prostatitis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2003 and March 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for a particular service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notices to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  VA obtained or ensured the presence of the Veteran's VA treatment records, dated from February 2003 to December 2011; records reflecting his treatment by Dr. C. M. C. from August 2003 to May 2004; statements from the Veteran's daughters, dated in October 2005; the transcript of the Veteran's June 2006 hearing before the undersigned Veterans Law Judge; and the Veteran's records from the Social Security Administration.  

In April and October 2003, September 2005, January 2009, and August 2011, VA examined the Veteran to determine the extent of impairment attributable to his service-connected degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and prostatitis.  The VA examination reports show interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  During the January 2009 examination, the VA examiners reviewed the Veteran's claims file and medical history.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In evaluating the increased rating claim for degenerative disc disease of the lumbar spine, the Board notes the VA did not follow the instruction in the Board's July 2007 remand directing the RO/AMC to formally notify the Veteran of the changes in the regulations applicable to rating that disorder which became effective September 26, 2003.  As a matter of law, the Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  However, if an appellant has not been harmed by an error, the error is not prejudicial. Under such circumstances additional development may not be required. 

Based on the record before it, the Board finds that the Veteran has not been harmed by any failure of VA in its duties to notify and assist him and that any such violations could be no more than harmless error. See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this regard, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Indeed, since the Board's 2007 remand, the Veteran has submitted over 1200 pages of medical records reflecting his treatment from January 2003 through April 2011 for various disabilities, including his back.  Moreover, following the receipt of those records, he was examined by VA on two occasions, during which VA considered the criteria which became effective September 26, 2003, including that set forth in the General Rating Formula for Diseases and Injuries of the Spine.  Finally, in April 2011, the Veteran stated that he had enclosed all of the remaining information or evidence that would support his claim and requested that the Board decide his claim as soon as possible.  Thus, adjudication of his claim of entitlement to an increased rating for degenerative disc disease of the lumbar spine is warranted. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal with respect to the issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and prostatitis.

The Factual Background

The Veteran's Social Security records show that since January 1986, he has been receiving Social Security Disability Insurance for major depression and low back pain.  The Social Security Administration found that his disability began in May 1984.  

In January 2003, X-rays and an MRI of the Veteran's lumbar spine revealed degenerative disc disease at L5-S1.  

In February 2003, VA issued the Veteran a cane, so he could take weight off of his left lower extremity.  

In April 2003, during VA physical therapy, the Veteran was treated for low back pain radiating down his left leg.  He reported several falls when his left leg gave out.  He noted that the pain was worse when driving or walking and better when lying down.  He reportedly required assistance doing unspecified tasks during the day but denied bowel or bladder incontinence.  He did report constipation.  The Veteran stated that the pain prevented him from walking more than one mile and from sitting or standing for more than 30 minutes.  He further stated that the pain prevented him from lifting all but very light weights, impaired his social life, and interfered with the performance of his personal care activities.  There was a decreased range of all hip and lumbar motions due to pain and muscle spasms.  

During his April 2003 VA examination, the Veteran complained of increased back pain radiating down his left lower leg and spasms.  He reported that three or four times a week he experienced exacerbations of back which lasted all day.  He stated that those exacerbations were precipitated by damp weather and over activity and that during those exacerbations, he was totally incapacitated.  He also stated that he used a cane and back brace daily and that he could walk about 1/2 mile, before experiencing problems.  He denied ever having had back surgery.  The Veteran noted that due to his back problems, he was unable to work or play with his children.  He also reported difficulty defecating.  

On examination, the Veteran demonstrated the following range of low back motion:  flexion to 25 degrees; extension to 8 decrees; lateral bending of 10 degrees to the left and 12 degrees to the right; and rotation of 0 degrees.  That range of motion diminished with repetition, and, following the range of motion studies, the Veteran was unable to sit in his chair and was grimacing in pain.  On further examination, the Veteran did complain of pain in his left buttock radiating down his left lower extremity.  It was noted that a January 2003 MRI had shown disc degeneration with a bulging disc at L5-S1.

In May 2003, during treatment by the VA Nutrition Service, it was noted that the Veteran's was 69 inches tall and that he weighed 206 pounds.  

Frequent VA laboratory testing from February 2003 to December 2011 showed that generally, the Veteran's albumin, creatinine, and BUN were within normal limits.  

In August 2003 and May 2004, the Veteran's private health care provider, Dr. C. M. C., reported that he had been treating the Veteran for 15 years for the following disorders:  uncontrolled diabetes mellitus, Type I; diabetic neuropathy, uncontrolled hypertension; coronary artery disease; unstable angina; dyslipidemia; peripheral vascular disease; chronic obstructive pulmonary disease; chronic diverticulosis; chronic colitis; schizophrenia; degenerative disc disease with associated radiculopathy.  In particular, Dr. C. noted that the Veteran had required multiple short hospital stays for diabetes mellitus, chronic obstructive pulmonary disease, vascular insufficiency, neuropathy, and colitis.  

In September 2003, VA issued the Veteran a wheelchair due to his low back pain.  
During his October 2003 VA examination, it was noted that the Veteran had been receiving Social Security Disability Insurance since 1985.  It was also noted that he had experienced prostate infection approximately twice a year for 30 years.  He did not remember having a cystoscopy or an ultrasound of his prostate.  He took antibiotics to deal with his prostatitis.  The Veteran also reported a history of chronic constipation and associated rectal discomfort.  In this regard, he noted that he had wheelchair for getting around his house.  He stated that his wife drove rather than him.  He had no other peripheral nerve or major motor problems.  He acknowledged that he had not had an erection in some time.  

On examination, the Veteran's blood pressure readings were 90/70, 92/72, and 90/74.  He walked with a cane and demonstrated a pronounced limp.  He had good radial ulnar femoral pulses but his dorsalis pedis pulses were not well-felt, and his posterior tibial pulses were 1+, bilaterally.  He had some minimally decreased sensation in his toes and feet, and he could not toe walk or heel walk.  The strength in his lower extremities was equal, bilaterally.  There was no definite lordosis or levoscoliosis, and he demonstrated the following range of low back motion:  flexion to 15 degrees; extension to 10 degrees; lateral bending of 10 degrees, bilaterally; and rotation of 10 degrees, also bilaterally.  The range of motion was impaired by stiffness and pain and was altered by repetition.  A rectal examination revealed a soft, 1+ enlarged prostate.  

Following the October 2003 examination, the relevant diagnoses were recurrent chronic prostatitis by history, benign prostatic enlargement and lumbosacral degenerative disc disease with chronic pain and left sciatic irritation down to the left knee with a marked decrease in ambulation and range of motion.  

In May 2004, VA issued him a cane, and in July 2004, VA issued him a corset, both for low back pain.

In February 2005, an MRI revealed an L5-S1 disc protrusion which could be abutting the nerve roots and an L4-L5 disc protrusion with no significant spinal canal stenosis.  A February 2005 CT scan of the abdomen and pelvis revealed two sub-centimeter, hyperdense, rounded foci, possibly representing a hemorrhagic cyst.  A hemorrhagic neoplasm could not be excluded.  The Veteran reportedly experienced nocturia more than 5 times a night; voiding in small volumes with a hesitant, slow stream; and daytime urgency, with slight daytime incontinence.  Also in February 2005, laboratory testing revealed microscopic hematuria, and an ultrasound of the kidneys was unremarkable except for three very small cysts in the right kidney.  

In March 2005, laboratory testing revealed microhematuria in the Veteran's urine.  

During April 2005 treatment by the VA Pain Management Service, the Veteran's strength was 4/4 in his lower extremities and a markedly decreased range of lumbar spine motion without evidence of trigger points or muscle spasms.  The Veteran used a cane and walked with an antalgic gait.  His reflexes were 1/4 at the ankles and knees, bilaterally, and the sensation was decreased in his feet in a stocking-glove distribution.  Straight leg raising was positive at 30 degrees, bilaterally.  

In May 2005, the Veteran received an epidural steroid injection in his lumbar spine.  VA also issued him a TENS unit.

In June 2005, an intravenous pyelogram revealed mild to moderate urinary retention after voiding.  The Veteran's kidneys, urethra, and bladder were reportedly unremarkable.  No obvious intrinsic filling defects were seen in the urinary bladder.

In September 2005, the Veteran underwent a VA examination of his genitourinary system.  He reported a 12 month history of lethargy, weakness, and anorexia, as well as a 12 pound weight gain in association with his service-connected prostatitis.  He also reported urinary frequency, urinating four times a day and twice at night.  On urination, he experienced hesitancy, a decreased stream, and a burning sensation.  He stated that he had been incontinent at times but wore no pads and that he had experienced a 10 year history of impotence.  He stated that vaginal intercourse was not possible and that testosterone injections had been unavailing.  He also denied the presence of implants, pumps, or counseling.  The Veteran further denied the presence of bladder stones, renal colic, or acute nephritis but did state that in 2005, he had been hospitalized on two occasions in Bayamon, Puerto Rico.  
On examination, the Veteran reportedly weighed 215 pounds, and his blood pressure was 110/70.  His prostate was tender and enlarged 1+, and the examiner noted the presence of testicular atrophy.  Following the examination, the examiner concluded that the Veteran did have chronic prostatitis with associated erectile dysfunction and burning on urination.  

In October 2005, the Veteran's daughter's reported that the Veteran went to the bathroom so frequently that it interfered with his time with his two granddaughters.  She also reported that his back and leg disorders precluded him from cutting the grass or working in the garden and that as a result, her husband had to help with the landscaping.  

In October 2005, the Veteran experienced an exacerbation of back pain.  It was noted that he was in no condition for sex due to back pain and coronary artery disease/myocardial infarction.  A cystoscopy that month revealed 5 grams of non-occlusive tissue at the posterior urethra.  In November 2005, VA ordered the Veteran a vacuum erection device.  

In January 2006, the Veteran was treated for an exacerbation of low back pain.  In June 2006, he was treated for a possible urinary tract infection with complaints of urinary frequency and pressure and an inability to hold his urine while sleeping.  That month, the Veteran was also treated for a thoracic sprain after lifting a bag of wet soil.  In July 2006, the Veteran was treated by the VA Urology Service for complaints of frequent urination.  In August 2006, the Veteran was treated for recurrent prostatitis, gross hematuria, recurrent microscopic hematuria, an overactive bladder, and pharmacologic voiding dysfunction.  The prostate was tender to palpation and boggy.  In September 2006, a CT of the abdomen was unchanged except for small benign hyperattenuating foci in the right kidney.  In October 2006, the Veteran was treated for a 4 month history of passing blood in his urine.  A cystoscope revealed grade I trabeculation without evidence of anatomical bladder outlet obstruction.  The following month, the Veteran was prescribed antibiotics for burning on urination.  

In January 2007, the Veteran experienced an exacerbation of his prostatitis.  He complained of a 4 week history of burning and urination with urgency, frequency, and voiding in small volumes, as well as nocturnal frequency 2 to 3 times per evening.  Real time stenography revealed complete bladder emptying.  The penile shaft and glans were normal and the testes and scrotum were normal, bilaterally.  The prostate was boggy and tender to palpation.  

In March 2007, during treatment by the VA Pain Management Service, the Veteran complained of pain radiating down both legs, worse on the left.  He reported that at times, the pain was so severe, it would cause him to fall.  It was aggravated by walking and prolonged sitting.  He demonstrated a significant thoracolumbar spasm.  There was tenderness to palpation over the thoracolumbar spine and positive straight leg raising on the left.  The Veteran's reflexes at the knee were 2+, bilaterally.  They could not be elicited at either ankle.  The Veteran's strength was 4/5 in the lower extremities.  In March 2007, VA issued the Veteran a corset and a reacher for low back pain.  He was taking prescription pain medication and a muscle relaxer.  

During a January 2009 VA examination, it was noted that the Veteran's spine disorder was being treated with medication and a TENS unit.  His response to treatment was reportedly good but that he experienced a side effect of fatigue.  It was noted that the Veteran had not been hospitalized for his spine or had had any surgery.  He reported pain radiating into both lower extremities approximately 3 to 4 times a week lasting anywhere from 4 hours to all day.  He also reported stiffness, decreased motion, and spasms but denied fatigue or weakness.  He noted severe exacerbations weekly which lasted for hours.  The Veteran stated that he used multiple aids to ambulation, including a cane, brace, walker, and wheelchair and that he could walk up to 1/4 mile.  He denied the presence of any incapacitating episodes.  

On examination, the Veteran's posture was normal without abnormal spinal curvatures such as lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  He denied the presence of any incapacitating episodes.  There was pain on lumbar spine motion and pain to palpation.  There was no spasm, atrophy, guarding, or weakness.  The Veteran's strength with respect to hip flexion and extension and knee extension was 4/5, i.e., active movement against some resistance.  The Veteran's strength with respect to ankle dorsiflexion and plantar flexion and great toe extension was 5/5, i.e., active motion against full resistance.  The muscle tone was found to be normal.  The Veteran's sensation in his lower extremities was normal at 2/2, bilaterally, and the deep tendon reflexes at the knees and ankles were 1+ and equal, bilaterally.  

On further examination, the Veteran demonstrated the following range of thoracolumbar spine motion.  flexion, 0 to 30 degrees; extension, 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 5 degrees; and rotation from 0 to 10 degrees, bilaterally.  Following repetitive motion, there was no objective evidence of additional pain on motion or additional limitation of motion.  It was noted that a February 2005 MRI had shown disc protrusion at L4-L5 and L5-S1.  

In addition to the foregoing, it was noted that the Veteran's usual occupation was that of police officer but that he had been unemployed, but not retired, for more than 20 years.  The Veteran's back disorder affected the performance of his usual daily activities in the following manner:  a severe affect on chores, shopping, exercise, sports, recreation, and travel; a moderate affect on dressing; a mild affect on grooming; and no affect on feeding, bathing, or toileting.

In January 2009, the Veteran also underwent a VA genitourinary examination.  During an examination of the Veteran's prostate, he reported urinating every one or two hours during the day and that he woke up 5 times or more a night to urinate.  In addition, he reported urgency, hesitancy, difficulty initiating a stream, a weak or intermittent stream, dysuria, dribbling, and straining to urinate.  He denied a history of hematuria, urine retention, urethral discharge, renal colic, obstructed voiding, urinary tract stones, renal dysfunction/failure, acute nephritis, hydronephrosis.  He noted some urinary leakage and that he wore pads at night.  He also reported the intermittent use of an appliance to control incontinence.  He stated that his prostate problems were getting progressively worse and that he treated them with medication.  It was noted that in 1999, the Veteran had been hospitalized for a urinary tract infection.  In addition, it was noted that the Veteran experienced erectile dysfunction, such that vaginal penetration was not possible.  The most likely cause was identified as endocrine disease

On examination, there was abdominal or flank tenderness or peripheral edema.  An examination of the bladder and penis was normal.  The testicles were 2/3 of normal size, bilaterally.  The prostate, epididymis, spermatic cord, and scrotum were also normal.  

Following the examination, the examiner opined that it was less likely than not that the Veteran's loss of erectile power was due to his prostatitis.  The examiner noted that the Veteran had experienced erectile dysfunction for 9 years and that it was associated with his hypogonadism.  He also noted that the Veteran had hypertension and hyperlipidemia.  In so noting, the examiner stated that erectile dysfunction was not commonly associated with prostatitis.  The examiner also opined that the Veteran's prostate disorder would not have any effect on his usual occupation as a police officer or on his usual daily activities.  

A June 2009 MRI of the lumbar spine, compared to that taken in February 2005, revealed progressive L5-S1 disc herniation; an element of disc disease and mild spondylosis at L4-L5, not dramatically changed since the previous study; and small T2 bright signal changes in the kidneys, probably representing small cysts.  

During treatment in November 2009, the Veteran reported flare-ups of prostatitis two or three times a year, manifested by burning at urination and urgency and frequency.  He noted that his symptoms responded promptly to medication.  The most recent episode reportedly occurred in August or September 2009 and was treated successfully through the private sector.  On examination, the Veteran's penile shaft and glans were normal and the testes and scrotum were morphologically unremarkable.  A digital rectal examination revealed a firm, anodular prostate; however, the Veteran did note some tenderness to palpation.  An ultrasound revealed complete emptying of the bladder.  

In February 2010, an ultrasound of the kidneys and bladder revealed no evidence of a significant post-void residual or hydronephrosis.  There were a couple small renal cysts.

In March 2011, VA nerve conduction studies and an EMG revealed bilateral lower limb sensorimotor peripheral neuropathy, worse on the right that the left, and chronic, bilateral L4-L5 radiculopathy.  An April 2011 MRI revealed disc bulges and degeneration at L1-L2, L4-L5, and L5-S1.  

In August 2011, the Veteran underwent a comprehensive VA general medical evaluation to determine whether the Veteran's service-connected disabilities precluded his ability to obtain or retain employment.  The examiner noted that the Veteran's service-connected disabilities consisted of degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and prostatitis.  In addition to the Veteran's service-connected disabilities, the VA examiner noted that the Veteran had multiple nonservice-connected disorders, including, but not limited to diabetes mellitus; coronary artery disease, status post coronary stents; arthralgia of the heels; cervical disc disease; and carpal tunnel syndrome.  

Except for a notation that the Veteran was in a wheelchair, that he walked with a slow, wide-based gait; and that he was able to rotate his lumbar spine to the right from 0 to 10 degrees, the findings on the examination was the same as those reported during the Veteran's January 2009 VA examinations.  Following the examination, the examiner opined that it was at least as likely as not that the Veteran was able to perform sedentary-type work.  The examiner concluded that due to the Veteran's service-connected back disorder, he was not able to perform physically demanding work.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  The diagnostic codes applicable to rating each of the disabilities at issue will be set forth in the Analysis section below.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Lumbar Spine

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  
A 40 percent rating was warranted for intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

When the Veteran filed his claim in February 2003, a 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent rating was also warranted for severe lumbosacral strain manifested by listing of the whole spine to the side opposite the strain, positive Goldthwait's sign, marked limitation of bending in the forward position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 50 percent rating was not warranted unless there was unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 5289.

Chronic, identifiable neurologic disabilities, such as bowel or bladder impairment were rated in accordance with 38 C.F.R. §§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while chronic, identifiable disability of the peripheral nerves was rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8540.  
If intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment was to be evaluated on the basis of chronic orthopedic and neurologic manifestations or on the basis of incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3). 

Effective September 26, 2003, the rating schedule with respect to evaluating the Veteran's intervertebral disc syndrome was, again, revised.  Schedule for Rating Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 5243 (2010)).  

Under the revised regulations, intervertebral disc syndrome is to be rated in one of two ways:  either on the basis of the total duration of incapacitating episodes noted above or on the basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

In considering the changes, effective September 26, 2003, the Board notes that the regulations no longer required the orthopedic and neurologic manifestations to be evaluated separately and the combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Those diagnostic codes have been set forth, generally, above.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  General Rating Formula for Diseases and Injuries of the Spine, Note (6).  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)).  

The Board will, therefore, evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.A. § 5110(g) (West 2002); Vet. Aff. Op. Gen. Couns. Prec. 3-00 (Retroactive Applicability of Revised Rating Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 (2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  
In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

During his June 2006 hearing before the undersigned Veterans Law Judge, the Veteran testified that the rating for his service-connected degenerative disc disease of the lumbar spine did not adequately reflect the level of impairment caused by that disorder.  He stated that he had constant pain which radiated down his left lower extremity and that, at times, the pain was so severe that he did not feel as if his left leg would support him.  He also stated that it made walking difficult, impaired his sleep, and interfered with sex.  He noted that he needed a cane, and sometimes two, for ambulation and that at times, he required the use of a wheelchair.  He also noted that his wife had to help him with everything from yard work to dressing and even picking up things off the floor.  The Veteran testified that he took medication for the pain, and that on one occasion, he had had an epidural injection.  The Veteran further testified that he experienced as many as three or four incapacitating exacerbations a month and that during those exacerbations, he could not get out of bed.  Therefore, he maintained that an increased rating was warranted both for his low back disorder and for his left lower extremity radiculopathy.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

A review of the evidence, such as the reports of his VA examinations,  shows that the Veteran's degenerative disc disease of the lumbar spine is manifested primarily by pain and tenderness to palpation which causes a left-sided limp, and is, at times, so severe that it reportedly causes him to fall.  He also reports intermittent low back spasms.  However, his posture is normal, and there is no evidence of abnormal spinal contours, such as lumbar lordosis, scoliosis, or reverse lordosis.  During VA examinations in April and October 2003 and January 2009, it was noted that the Veteran had been prescribed pain medication and muscle relaxers, and his treatment records show that in May 2005, he received an epidural steroid injection.  During his hearing, he testified that he had been offered subsequent injections but had declined those offers, because the May 2005 injection had, itself, been very painful.  

During his VA examinations, the Veteran demonstrated significant limitation of motion of the lumbar spine; however, he did not demonstrate ankylosis.  Indeed, he had a combined range of lumbar spine motion of at least 55 degrees, including at least 15 degrees of flexion.  During the April and October 2003 VA examinations, the examiners noted that during repetition, the range of motion diminished or was altered an unspecified amount.  

Although there was no evidence of bowel or bladder incontinence associated with the Veteran's low back disorder, he did demonstrate a separate neurologic disorder associated with radiculopathy down his left lower extremity.  That neurologic disorder has been separately rated and will be discussed below.  

Although the Veteran reported that several times a week, he experienced incapacitating exacerbations of his lumbar spine pain, there is no evidence during the prior 12 months that he was ever prescribed bedrest by a physician.  During his hearing, he testified that he requires assistance to perform daily tasks, such as dressing, putting on his shoes, and picking up things off the floor; and in October 2005, his daughter reported that the Veteran had someone do the yardwork for him.  VA treatment records show that in February and September 2003, May 2004, and March 2007, the Veteran was issued various prosthetic devices, including a cane, corset, wheelchair, and reacher to assist him with ambulation and in performing various activities.  Following the January 2009 examination of the Veteran's spine, the examiner opined that the Veteran's degenerative disc disease would have a severe impact on the performance of his more strenuous daily activities, such as chores, exercise, recreation, sports, travel, and shopping, but no more than a moderate impact on his ability to dress himself and no more than a mild impact on his ability to groom himself.  In addition, the examiner opined that it would have no impact on the Veteran's other activities of daily living, feeding, bathing, and toileting.  
Despite the impact on his more strenuous daily activities, the Veteran's low back pain, tenderness to palpation, limitation of back motion and absence of total incapacitating episodes are contemplated by the 40 percent rating under the new and old criteria.  Therefore, the current rating is confirmed and continued, and the appeal for an increased rating is denied.

The Left Lower Extremity

The radiculopathy of the Veteran's lower left extremity is rated as paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, while a 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Id.  An 80 percent schedular rating is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, and no active movement is possible of muscles below the knee.  In such cases, flexion of the knee is weakened or (very rarely) lost. 

The evidence, such as the report of the Veteran's January 2009 VA examination, shows that the deep tendon reflexes in his lower extremities are hypoactive at 1+, bilaterally.  It also shows that the strength in the Veteran's hips and knees is 4/5, bilaterally, indicating active movement against some resistance.  However, in his feet and ankles his strength is full at 5/5, and the muscle tone in his lower extremities is normal with no evidence of atrophy.  Moreover, there are no sensory deficits.  Indeed, the sensation in each of his lower extremities is normal at 2/2.  In addition, there are no findings that the radiculopathy in the Veteran's left lower extremity is productive of any more than moderate impairment.  Taken together, such findings tend to meet or more nearly approximate the schedular criteria for the 20 percent rating currently in effect.  Accordingly, an increased rating is not warranted at this time, and that issue on appeal is also denied.  


Prostatitis  

During his June 2006 hearing, the Veteran testified that the rating for his service-connected prostate disorder did not adequately reflect the level of impairment for that disorder for any of the time periods indicated.  In this regard, the Veteran stated that he had to urinate approximately every half hour during the day and three or four times during the night.  He also reported urgency and incontinence and noted that he had to wear protective pads when he went to bed.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Prostatitis is rated on the basis of voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

With respect to voiding dysfunction, the Veteran's prostatitis, will be rated as urine leakage, frequency, or obstructed voiding.  When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.  

In cases of urinary frequency, a 10 percent rating is warranted when there a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  A 20 percent rating is warranted when there a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

With respect to voiding obstruction, a noncompensable rating is warranted when there is obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  

Post void residuals greater than 150 cc 

Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec) 

Recurrent urinary tract infections secondary to obstruction 
Stricture disease requiring periodic dilatation every 2 to 3 months

A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization.  

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With respect to renal dysfunction, a 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent rating is warranted when there are persistent edema and albuminuria with BUN of 40 to 80mg%; or, a creatinine of 4 to 8mg%; or, generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent schedular rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Hypertension is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

A 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more.  A 10 percent rating is also warranted when the Veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control.  A 20 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 110 or more and a systolic pressure of 200 or more.  A 40 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 120 or more.  

Prior to October 19, 2005 

From the time the RO received his claim in February 2003 until October 19, 2005, the Veteran's prostatitis was manifested primarily by complaints of urgency, hesitancy, burning on urination, and a decreased stream.  However, his albumin readings were generally normal during laboratory testing, and there was no evidence that he required the use of absorbent material during the day.  Indeed, during VA treatment in April 2003, he denied being incontinent.  During his VA treatment since February 2003, it was noted that the Veteran was taking medication for hypertension.  However, there was no evidence of history of diastolic readings of 100 or more or evidence of edema.  In this regard, VA examinations in October 2003 and September 2005, show that the Veteran's blood pressure readings were well within normal limits for  VA purposes, 90/70, 92/72, 90/74, and 110/70.  Moreover, during the September 2005 examination, he reported that he urinated four times a day and twice at night.  Although VA treatment records, such as the report of a June 2005 intravenous pyelogram, revealed mild to moderate urinary retention, there was no evidence that the Veteran required intermittent or continuous catheterization.  Finally, there was no evidence that the Veteran experienced recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  

On balance, the foregoing findings for the period prior to October 19, 2005 show that whether rated on the basis of renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection, the Veteran met or more nearly approximated the schedular criteria for the 10 percent rating then in effect under 38 C.F.R. § 4.115a, Diagnostic Code 7527.  Accordingly, that rating is confirmed and continued, and the appeal is denied. 

October 19, 2005 through January 21, 2009 

During VA outpatient treatment on October 19, 2005, the Veteran reported that he awoke 5 times a night to go to the bathroom and that he also wet the bed.  Indeed, during his hearing, he testified that he had to wear pads to keep himself from wetting the bed.  During the next several years, he continued to report urgency, frequency, voiding in small volumes, and burning on urination.  In June 2006, he reported a continuing inability to hold his urine at night, and in January 2007, he reported nocturia times 2 or 3.  The prostate was boggy and tender to palpation; however, real time steganography showed complete bladder emptying.  

While the nighttime frequency merited a 40 percent schedular rating under 38 C.F.R. § 4.115b, Diagnostic Code 5257, the record continued to show that the Veteran's albumin readings were within normal limits.  Moreover, there were no findings that his hypertension included diastolic readings of predominantly 120 or more.  Although he wore protective pads at night there was no evidence that he required absorbent pads during the day.  Therefore, he did not meet or more nearly approximate the schedular criteria for a rating in excess of 40 percent.  Accordingly, that rating is also confirmed and continued for the period from October 19, 2005 through January 21, 2009; and that portion of the appeal is also denied.

January 22, 2009 through the present 

During his VA genitourinary examination on January 22, 2009, the Veteran continued to report the Veteran again reported that he experienced nocturia times five.  He also reported the use of an appliance in association with his prostatitis.  Such findings met or more nearly reflected the criteria for a 60 percent rating on the basis of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

In order to obtain a higher schedular rating, the Veteran would have to demonstrate renal dysfunction, manifested by persistent edema and albuminuria with BUN of 40 to 80mg%; or, a creatinine of 4 to 8mg%; or, generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As above, however, his laboratory readings, including his albumin, creatinine, and BUN are within normal limits.  Moreover, he does not demonstrate generalized poor health characterized by lethargy, weakness, or limitation of exertion associated with his prostatitis.  Indeed, he remains well fed and well-nourished at 5 feet 9 inches tall and weighing in excess of 200 pounds.  In addition, the January 2009 VA examiner found that the Veteran's prostate disorder would not have any effect on his usual occupation as a police officer or on his usual daily activities.  Finally, the VA examiner found no basis to suggest an increased rating due to the Veteran's erectile dysfunction.  

In sum, the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 60 percent for his service-connected prostatitis.  Therefore, that rating is also confirmed and continued, and the appeal is denied.


Extraschedular Considerations  

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, radiculopathy of the lower left extremity, and prostatitis.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected degenerative disc disease of the lumbar spine, radiculopathy of the lower left extremity, and/or prostatitis.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for those disorders. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's degenerative disc disease of the lumbar spine, radiculopathy of the lower left extremity, and/or prostatitis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 40 percent is denied for degenerative disc disease of the lumbar spine.

Entitlement to a rating in excess of 20 percent is denied for radiculopathy of the left lower extremity.

For the period prior to October 19, 2005, entitlement to a rating in excess of 10 percent for prostatitis is denied.

For the period October 19, 2005 through January 21, 2009, entitlement to a rating in excess of 40 percent for prostatitis is denied.

For the period from January 22, 2009 through the present, entitlement to a rating in excess of 60 percent for prostatitis is denied.  

REMAND

The Veteran also seeks entitlement to a TDIU.  He has a combined disability rating of 80 percent for the following disorders:  prostatitis, 60 percent; degenerative disc disease of the lumbar spine, 40 percent; and radiculopathy of the lower left extremity, evaluated as 20 percent disabling.  

When, as here, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2011). 

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Veteran meets the schedular criteria for a TDIU.  The salient question, then, is whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  

The Veteran's Social Security records show that he has been receiving Social Security Disability Insurance for major depression and low back pain.  The Social Security Administration found that his disability began in May 1984.  

In August 2011, the Veteran underwent a comprehensive VA general medical evaluation to determine whether the Veteran's service-connected disabilities precluded his ability to obtain or retain employment.  Following the examination, the examiner opined that it was at least as likely as not that the Veteran was able to perform sedentary-type work.  He also opined that due to the Veteran's service-connected back disorder, he was not able to perform physically demanding work.  Although the examiner reviewed the Veteran's medical records, he noted that the Veteran's claims file was not available for review.  Such a review could well be relevant to the Veteran's appeal.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (VA must ensure that such medical inquiry is conducted with a review of all relevant information of record as found in the claims folder); see also, Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder).  

Moreover, following the August 2011 VA examination, the examiner did not provide a rationale for his opinions.  Such rationale is also relevant to the Veteran's appeal.  See, e.g., Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.)  

In light of the foregoing, additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED for the following actions:

1.  Transfer the Veteran's claims file to the examiner who examined the Veteran in August 2011.  Request that the examiner review the Veteran's claims file and submit an addendum to the report of his August 2011 examination as to whether or not his review of the claims file has changed his opinion with respect to the Veteran's claim of entitlement to a TDIU.  In so doing, the examiner must set forth the complete rationale for any opinion given.  

If the August 2011 VA examiner is unavailable, schedule the Veteran for a comprehensive examination to determine the extent of impairment attributable to his service-connected disabilities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Following the examination, the examiner must render an opinion, with complete rationale, as to whether or not the Veteran's service-connected disabilities, by themselves preclude him from securing or following a substantially gainful occupation.  The question is not whether he can find employment but whether he capable of performing the physical and mental acts required by employment.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, the letter notifying him of the date, time, and place of the examination must be associated with the claims folder.  If the notice was returned as undeliverable, that fact must be noted in writing and also associated with the claims folder.

2.  When the actions requested in part 1 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to a TDIU.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


